Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 11, 2020

No. 04-20-00244-CR, 04-20-00245-CR, 04-20-00246-CR, 04-20-00247-CR, 04-20-00248-CR, 04-20-
 00249-CR, 04-20-00250-CR, 04-20-00251-CR, 04-20-00252-CR, 04-20-00253-CR, 04-20-00254-CR,
                     04-20-00255-CR, 04-20-00256-CR, 04-20-00257-CR

                                  THE STATE OF TEXAS,
                                          Appellant
                                              v.
                                David Daniel ROBLES, ET AL
                                          Appellees

                         From the County Court, Kinney County, Texas
       Trial Court No. 10007CR, 10164CR, 10156CR, 10165CR, 10176CR, 10182CR,
       10205CR, 10209CR, 10226CR, 10231CR, 10236CR, 10237CR, 10238CR, 10239CR
                            Honorable Tully Shahan, Judge Presiding


                                         ORDER


       The clerk’s records in these appeals have been filed and appellant’s briefs are due
September 30, 2020. On September 8, 2020, appellant filed, in each case, a motion to
consolidate these appeals for the purposes of motions, orders, briefing, oral argument, decision,
and opinion.

        The motion is GRANTED IN PART and it is ORDERED that the appeals shall be
consolidated for motions, briefing, and argument purposes only. The parties shall file motions,
briefs, and other pleadings as if the appeals were one appeal, but shall include the table of cases
that appears on page two of appellant’s motion to consolidate, referencing all appeal and trial
court cause numbers in the style of the filing.

        The court will dispose of the appeals with separate judgments, opinions, and mandates
except to the extent the appeals involve the same defendant.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court